Citation Nr: 0018771	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

Service connection for a hearing loss disability was denied 
by the RO in a rating decision of February 1983.  This 
decision was upheld by the Board in a decision of November 
1985.

At a September 1997 hearing before an RO hearing officer, the 
veteran indicated that he received treatment at a VA medical 
facility for his hearing loss disability about three months 
prior to the hearing.  He stated that he was fitted with 
hearing aids by the VA clinic in Mobile, Alabama, and that he 
was told, at that time, that his hearing loss disability 
might be related to an inservice incident in which a jeep he 
was in ran over a mine.  In his request to reopen this claim 
he reported other instances of treatment at VAMC's in 
Gainesville and New Orleans, however, he did not indicate any 
dates of treatment.  It is therefore impossible to tell if 
these treatments occurred before or after the last denial in 
November 1985, or if they were previously considered.  

A review of the claims folder reveals that VA records 
pertaining to the treatment reported at the Mobile clinic in 
1997 do not appear to be associated with the veteran's claims 
folder.  The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.

In order to fully assist the veteran in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for a hearing loss 
disability, since the last denial of this 
claim in November 1985.  The RO should 
then contact the sources and obtain 
copies of the related medical records.  
This includes, but is not limited to, the 
records of the VA clinic in Mobile 
referenced by the veteran during the 
September 1997 hearing.

2.  Following completion of the above, 
the RO should review the claim on appeal.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




